May I begin, first of all, by congratulating the President of the forty-first session of the General Assembly upon his election and commend him for the prominent role his country plays in many international forums, such as the Movement of Non-Aligned Countries, the Organization of the Islamic Conference and the South Asian Association for Regional Co-operation, to name just a few. All of us know full well what his country, Bangladesh, has done in these forums. They have amply benefited from the President's outstanding personal qualities of leadership, initiative and sense of compromise, and I can assure him that we have full confidence in his presidency.
My esteemed colleague Sir Geoffrey Howe, the Foreign Minister of the united Kingdom, has expressed the views of the 12 member States of the European Community on some major international problems before the General Assembly. A memorandum was circulated as a companion piece to his speech. The Nether lands fully subscribes to the views expressed on that occasion. European unity is a cornerstone of Netherlands foreign policy. European integration is of course not an inward-looking process. The ongoing construction of Europe obliges the Twelve concurrently to play their appropriate role in the international community. The Twelve accept the responsibilities in world affairs which their joint capabilities impose on them.
Since last year's session of the General Assembly the international atmosphere seems to have improved. The meeting of President Reagan and General Secretary Gorbachev last autumn opened up prospects for a better and a more rational relationship between the United States and the Soviet Union and helped to bring about a certain easing of tensions between East and West. Hope for the future can be derived too from the successful outcome of the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe. Indeed, significant new avenues seem to have been opened as far as verification and inspection are concerned. Last year, we also saw democracy gaining further ground, notably in Latin America and in the Philippines. In international economic co-operation there is a certain promise of a realistic accommodation of interests, as just witnessed by the outcome of the Conference in Punta del Este in Uruguay.
The tragic nuclear accident in Chernobyl has increased our awareness of our shared responsibility. The consensus within the International Atomic Energy Agency on notification and assistance in case of nuclear accidents testifies to this.
These hopeful developments should not, however, make us overlook the fact that . in many parts of the world armed conflicts continue unabated with their heavy toll of human lives. In South Africa the abhorrent system of apartheid continues to breed violence. In many countries the scourge of terrorism is making itself felt increasingly. This vicious phenomenon, which strikes at innocent people, should be eradicated by the joint efforts of us all.
What is the context in which we have to place all these developments? The time we live in is characterized by rapid change. Technological innovation propels mankind into a new phase in its historical evolution. The information society that awaits us imposes new demands upon individuals and organizations. A premium is set on flexibility, adaptability, participation and initiative. The individual has an essential role to play in this process. The modern age does not stop at the doorstep of the United Nations. The Organization will have to change and adapt to these changing times too. The outside world, I think, is tired of rhetoric, ideological polarization and worn-out procedures. There seems to be a new tendency towards pragmatism and businesslike attitudes, without which, evidently, we cannot achieve our ideals.
Recent experience has demonstrated that when the Organization puts its mind to it, when it concentrates its efforts upon a concrete challenge and when the Member States take a constructive stand, it can function effectively and accomplish something. Let me give two examples, both of which concern Africa.
The establishment almost two years ago of the Office for Emergency Operations in Africa (OEQA) under the able leadership of Mr. Bradford Morse  has proved to be an adequate reaction of the United Nations system to the alarming famine in large parts of Africa at that time. In our view, the Office has performed well in co-ordinating, often under difficult circumstances, the emergency assistance flowing into Africa's drought-stricken countries from so many sources.
Furthermore, Member States have demonstrated their ability to co-operate in a constructive manner during the special session of the General Assembly devoted to the critical economic situation in Africa. That was a well-prepared and efficient session that produced a genuine consensus on concrete steps to put the African countries back on a track to sustained economic development. The United Nations proved that it can be a center for harmonizing the actions of nations, in the way foreseen in its Charter.
Values and ideas are essential to guide nations. Differences in ideologies and cultures are a fact of life, but polarization and mutual recrimination are not their inevitable corollary. If we are unable to engage in a serious dialog, the future of the United Nations would look grim indeed. What is required are concrete results through real negotiations.
We need genuine consensus, not the adoption of phraseology that papers over fundamental differences of opinion. Recent United Nations conferences on major international political issues have once more demonstrated how the unfortunate practice of false consensus has further developed over the years - and that is, of course, not the road to follow. I am convinced that there is sufficient convergence on quite a number of issues to enable our Organization to function as a forum where meaningful results can be achieved.
 Equally essential for the functioning of the United Nations is respect for its Charter. The concept of universality, which is fundamental to the Organization, requires the admission of countries like the Republic of Korea. The Charter also provides means for the peaceful settlement of conflicts. It is regrettable that quite a number of Member States seem reluctant to avail themselves of these tools and that so few States recognize the jurisdiction of the International Court of Justice. I submit that international adjudication should be more frequently utilized and that the Court should be called in more frequently. However, its prestige will, be threatened if it is misused for short-term political advantage.
As we all know, the Organization is faced with a severe financial crisis. Its causes go well beyond the question of arrears and withholdings of Member States. The financial crisis in itself reflects political dissent among the Members of the United Nations. NO doubt the present crisis, if left unresolved, would soon become an institutional one, jeopardizing the viability and integrity of the whole Organization. Apart from the urgent task of balancing the budget, the financial crisis requires long-term structural solutions. It is clear that to solve the present impasse Member States will have to fulfill their obligations under the Charter. In addition, rational management and program evaluation techniques will have to be applied. As Lloyd George once said:
"Don't be afraid to take a big step if one is indicated. You can't cross a chasm in two small jumps." The General Assembly should not shy away from taking such a big step.
The report of the Group of High-Level Intergovernmental Experts to Review the Efficiency of the Administrative and Financial Functioning of the United Nations -the so-called Group of 18 - provides, in our view, a highly appropriate basis for further decision-making by this Assembly. We strongly support the general thrust
of the recommendations contained in the report of the Group of 18. It is essential that this Assembly build upon that Group's valuable work. The agreement should be expanded to areas for which the Group was, regrettably, not able to formulate unanimous recommendations. I refer to the procedures and mechanisms for programming and budgeting, including a broadening of the mandate of the Committee for program and Co-ordination.
As far as the Secretariat is concerned, the Secretary-General bears primary responsibility as the Organization's chief administrative officer. He has ably assumed these responsibilities by consistently providing Member States with clear and revealing insight into the gravity of the crisis, and has not hesitated to take effective measures. In his annual report the Secretary-General has outlined the causes underlying the present crisis and their implications? he fully recognizes the need for improved management of the Secretariat at all levels, improved co-ordination and streamlining of various departments. We agree with his observations on the need for re-examination of the structure, staff and procedures aimed at bringing about a tighter, less costly Secretariat. We support his efforts and expect continued leadership in pursuance of more efficiency and streamlining of the Secretariat.
But streamlining and personnel cuts are not enough. Furthermore, such measures cannot be properly carried out in isolation; they should be accompanied by a reform of the intergovernmental machinery and its functioning. Over the years we have, as the Group of 18 correctly notes, built an overly complex structure which suffers from a lack of cohesion and makes co-ordination extremely difficult, if not impossible. The Netherlands is of the opinion that a long-term solution to the present crisis must be found in the achievement of a more compact, coherent and
effective program. We, the Member States, should give guidance for the rationalization of the Organization and set priorities on the basis of an agreed level and cot tent of the program budget. This is a major challenge for this Assembly.
On the subject of working methods, we feel that an overloading of agenda items should be avoided. In general, it does not seem wise to duplicate in the United Nations work done in specialized forums, such as the Inter national Monetary Fund (IMF) on debt and the World Bank in the field of long-term financing for structural change. Tackling clusters of important issues, one at a time, in the appropriate forums, might well prove to open up possibilities for step-by-step improvements. Through the Economic and Social Council and the Second Committee the United Nations seems particularly well placed to assure that the outcome of sectoral discussions are related to each other and perceived in their interrelationship. With this in mind, my Government will also actively contribute to a constructive European approach in the new round on liberalization of trade in the General Agreement on Tariffs and Trade (GATT).
Whatever the problems and shortcomings of the United Nations may be, we certainly do not ewer lode the many achievements of the Organization and all its affiliates. For instance, I have in mind the important work that the United Nations is doing in setting standards and norms in the legal field. The same applies to its policy-making and supervisory functions on social and humanitarian scores. I think also that no one will doubt that the Organization has proved itself capable of doing fundamental and innovative work in the human-rights field, setting standards and monitoring their implementation.
It is appropriate in this context to point to the common declaration of the States members of the European Community last July in which they set out the basic
objectives of their human-rights policy. That declaration, which the Netherlands was privileged to initiate, underlines once more that respect for human rights is one of the cornerstones of European co-operation.
One of the most successful achievements of the United Nations system is its aid to developing countries, in all the major economic, social and cultural sectors the United Nations is active through its aid organs and specialized agencies.
My country will remain one of the strong supporters of the multilateral aid fabric of the United Nations. In this respect I should like to stress that the Government of the Netherlands has again committed itself to continue to provide 1.5 per cent of the Netherlands net national income for development co-operation, roughly equivalent to $2 billion a year.
Many of the specialized agencies and other United Nations bodies have been demonstrating for a long time that practical and beneficial activities are possible without the systematic introduction of extraneous political and ideological issues. To our regret, however, that is not always the case. Take fear instance the developments in the Committee on Information, where the deliberations are moving away from the consensus on the development of a new world information and communications order which had been achieved within the United Nations Educational, Scientific and Cultural Organization (UNESCO). We deem it essential that that consensus be restored. All the same I should not hide from this Assembly the serious concern of the Netherlands Government about the lack of progress UNESCO displays in implementing the reforms decided upon in Sofia last auturcn. If UNESCO fails to carry out the Sofia decisions in a satisfactory way, I regret to say that the Nether lands might be forced ultimately to reconsider its position towards that organization.
The maintenance of international peace and security remains a primary task of the United Nations, as laid down in the Charter. It has been only moderately successful in this field and many problems remain unsolved year after year, as, for instance, a glance at southern Africa and the Middle East sadly underlines. The views of my Government on those conflicts are well known. As President of the European Political Co-operation during the first half of this year I was once more reminded how intricate and complex these issues are and how little progress was
actually achieved. But if one looks at the Middle East, an I right when, in spite of all the dark clouds, I detect a glimmer of hope in recent developments? Is it too daring to assume after all that 1987 could be the year of real peace negotiations in the Middle East and notably that the forces in favor of genuine dialog could gain further momentum?
As for South Africa, change is long overdue and the situation is deteriorating further. We must therefore continue to apply the necessary pressure on the Government of Pretoria to bring about the eradication of the unacceptable system of apartheid. Together with its European partners, the Kingdom of the Netherlands will continue its efforts towards promoting in South Africa a genuine dialog across lines of color, politics and religion, in order to achieve this the Netherlands is committed to a meaningful program of political action, consisting both of economic sanctions and of measures aimed at strengthening within South Africa the forces for peaceful change. In addition to the economic sanctions already decided upon, the Twelve have agreed that the presidency will continue to seek a consensus on a ban on the import of coal from South Africa.
But here also, at the United Nations, let us concert our actions. In our common total rejection of apartheid we should not let our indignation work to the detriment of our ability to find common ground for ways of bringing about a just society within which all South Africans will be able to enjoy their legitimate rights.
The bitter war between Iraq and Iran has just entered its seventh year. The international community should spare no effort to bring the parties to the negotiating table in order to put an end to that senseless war. However, even where peace has not been restored, the rules of humanitarian law must be strictly observed: no chemical weapons must be used, civilian life must be spared.
prisoners of war must be treated in accordance with the relevant conventions, the war oust not be extended to the territory of surrounding States and shipping in the Gulf must not be interfered with.
The continuing occupation of Afghanistan, which causes so much misery to the Afghan people, casts a dark shadow over global detente. The occupying Power bears a heavy responsibility not only towards the Afghan people but also towards the international community as a whole. An ever increasing majority in this Assembly also rejects the occupation of Kampuchea. As in the case of Afghanistan, the General Assembly has clearly indicated the principles on which a solution should be based.
As far as Central America is concerned, I feel that the Contadora countries deserve our sincere appreciation. Their unrelenting efforts, seconded by the Support Group, have not yet yielded the results hoped for. We believe that it is now up to the Central American countries to bridge their differences.
In Chile we have recently witnessed an intensification of repression. There, too, the restoration of democracy is long overdue and the initiation of a dialog with the democratic opposition is more than ever called for.
The world is not the safe place mankind dreamed about more than 40 years ago. Wars continue to be fought. The deterrence value of nuclear weapons has its mirror image in the immense powers of destruction of those systems. With another summit meeting between the United States and the Soviet Union in sight - as we hope - we expect that effective agreements on substantive and verifiable arms control which would drastically reduce nuclear arsenals will emerge. We believe that in parallel with such reductions nuclear testing could also be reduced. The conclusion of a comprehensive test-ban treaty remains as necessary as ever, and we remain committed to it. Let us therefore resume our work in Geneva on this issue without further delay. The successful outcome of the Non-Proliferation Treaty Review Conference a year ago reaffirmed and even enhanced the strength and vitality of that Treaty. It remains a cornerstone in our endeavors to uphold an effective non-proliferation regime, to the common good of all. It remains equally important that outer space should not become an area of competition between the super-Powers.
We attach great importance to the earliest possible conclusion of a total ban cn chemical weapons. It is encouraging that some progress was achieved in Geneva last summer and this should be built upon. The Netherlands is fully aware that a great deal remains to be done. My country made a modest contribution when it organized a workshop on the important issue of verification earlier this year. I hope that the ideas and concepts which sprang from that meeting will bear fruit.
Ours is an era of rapid change. That is as true for the Netherlands as for any place in the world. In its constitutional structure, the Kingdom of the Netherlands has recently undergone an important adjustment. The island of Aruba, which formed part of the Netherlands Antilles, became a separate entity within the Kingdom of the Netherlands as from 1 January 1986. That decision, which honored the expressed wish of the people of Aruba, was readied after close consultations within the framework of the Kingdom and after the approval of the respective parliaments. As a result, the Kingdom now consists of three equal partners. This development does not entail any alteration in the relations between the Kingdom of the Netherlands and other countries or international organizations and I am confident that this new structure will be a factor in promoting prosperity and stability in the region. As the General Assembly convenes for its forty-first session the international picture looks, as I mentioned in my introductory remarks, somewhat brighter than it did when we met last year. It is hoped that a summit meeting between the leaders of the United States and the Soviet Union will pave the way for a further improvement in international relations. The United Nations has a role of its own to play in this process. It will, however, be able to play that role only if it manages to get its act together, to focus its efforts effectively on the search for concrete solutions. Recent examples have confirmed our conviction that the United Nations can be an effective actor in international affairs. We sincerely hope that the United Nations will be allowed to stand up, and will prove capable of standing up, to the challenges of what is to be our common future.
